Order entered October 8, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00758-CV

            IN THE INTEREST OF A.M. AND G.M., CHILDREN

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 84922

                                      ORDER

      Appellee Thomas Andrew Miller has filed a Suggestion of Bankruptcy

stating that he has filed for bankruptcy in the United States Bankruptcy Court for

the Northern District of Texas. This automatically suspends further action in this

appeal. See TEX. R. APP. P. 8.2.

      Accordingly, we ABATE this appeal.               It may be reinstated on prompt

motion by any party complying with Rule 8.3 and specifying what further action, if

any, is required from this Court. See id. 8.3.

                                                 /s/    ERIN A. NOWELL
                                                        JUSTICE